   Case 5:20-cv-00413-TJM-ML Document 6 Filed 07/20/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
__________________________________________

VINCENT SONNICK,

                                   Plaintiff,
       vs.                                                       5:20-CV-413
                                                                 (TJM/ML)
SOCIAL SECURITY OFFICES SYRACUSE;
and ALJ BRUCE FEIN,

                           Defendants.
___________________________________________

Thomas J. McAvoy,
Sr. U.S. District Judge


                                    DECISION & ORDER

       The Court referred this pro se civil action to Magistrate Judge Miroslav Lovric for a

Report-Recommendation pursuant to 28 U.S.C. § 636(b) and Local Rule 72.3(c). In his

Order and Report-Recommendation dated June 4, 2020 (Dkt. No. 5), Magistrate Judge

Lovric grants Plaintiff’s application to proceed in forma pauperis, and examines the

sufficiency of the allegations set forth in the Complaint in light of 28 U.S.C. § 1915.

       Liberally construed, Plaintiff’s Complaint seeks review of a decision by the

Commissioner of Social Security. See generally Dkt. No. 1. Plaintiff alleges that he “[d]id

not have proper records in time for [the] hearing with [the] ALJ[] [because Plaintiff’s]

[d]octor did not send proper records.” Id. at 2. Plaintiff named two defendants in the

instant action: (1) the Social Security Offices Syracuse, and (2) ALJ Bruce Fein. Id. at 1.

       Magistrate Judge Lovric correctly finds that the Commissioner of Social Security is

the only proper defendant in an action seeking judicial review under the Social Security

                                                1
   Case 5:20-cv-00413-TJM-ML Document 6 Filed 07/20/20 Page 2 of 2




Act, and that Plaintiff can state no claim against Defendants Social Security Office

Syracuse and ALJ Fein. Id. at 4-5. Accordingly, Magistrate Judge Lovric recommends that

this action be dismissed, but that the dismissal be without prejudice and that Plaintiff be

permitted thirty days within which to file an amended complaint. Id. at 5.

       Plaintiff did not object to the Order and Report-Recommendation, and the time for

such objections has passed. After examining the record, this Court has determined that

the Order and Report-Recommendation is not subject to attack for plain error or manifest

injustice and the Court will accept and adopt the recommendation for the reasons stated

therein.

       Accordingly,

       The Order and Report-Recommendation of Magistrate Judge Lovric, dkt. # 5, is

hereby ACCEPTED and ADOPTED. Plaintiff’s Complaint is hereby DISMISSED without

prejudice to repleading within thirty (30) days of the date of this Decision and Order.

       If Plaintiff does not file an amended complaint within thirty (30) days of the date of

this Decision and Order, the Clerk of the Court is directed to close the file in this case.

IT IS SO ORDERED.

Dated:July 20, 2020




                                               2
